
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 386
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Miller of North
			 Carolina (for himself, Mr.
			 Butterfield, Mr. Price of North
			 Carolina, Mr. McIntyre,
			 Mr. Kissell,
			 Mr. Shuler, and
			 Mr. Watt) submitted the following
			 resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Recognizing the accomplishments and efforts
		  of John I. Wilson, executive director of the National Education Association,
		  for dedicating his career to education professionals and students, and honoring
		  his retirement.
	
	
		Whereas John I. Wilson is a native of Burlington, North
			 Carolina;
		Whereas John I. Wilson began his career as an activist for
			 the National Education Association while attending Western Carolina University
			 as the president of the National Education Association student chapter;
		Whereas John I. Wilson taught special needs students as a
			 middle school teacher;
		Whereas John I. Wilson served as the elected president of
			 the Wake County Association of Classroom Teachers and the North Carolina
			 Association of Educators;
		Whereas John I. Wilson served as the executive director of
			 the North Carolina Association of Educators;
		Whereas John I. Wilson developed a new support system for
			 teachers pursuing certification by the National Board for Professional Teaching
			 Standards in North Carolina, and as a result, North Carolina has more National
			 Board-certified teachers and candidates than any other State;
		Whereas John I. Wilson led a successful campaign that
			 increased the average salary of teachers in North Carolina, as compared to
			 other States, from 43rd to 23rd in the United States;
		Whereas, after serving on numerous boards throughout his
			 career, John I. Wilson became the executive director of the National Education
			 Association, the largest union in the United States, in 2000;
		Whereas John I. Wilson is an advocate of a minimum salary
			 of $40,000 for every teacher and a living wage for education support
			 professionals;
		Whereas John I. Wilson has tirelessly advocated for strong
			 public education to keep the promise of equality of opportunity for every child
			 for every circumstance;
		Whereas John I. Wilson launched a National Education
			 Association initiative to engage the best teachers in sharing ideas on staffing
			 high-poverty, underachieving schools with the most accomplished teachers;
			 and
		Whereas John I. Wilson was presented with the Educator 500
			 President’s Award in 2006: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends John I.
			 Wilson for his leadership and service to educators across North Carolina and
			 the United States;
			(2)recognizes John I.
			 Wilson as a successful leader who has served the United States by improving our
			 education system;
			(3)commends John I.
			 Wilson for his numerous accomplishments;
			(4)congratulates John
			 I. Wilson on his retirement; and
			(5)supports the
			 continued effort of education leaders to aid and improve the education system
			 of the United States.
			
